DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment to the claims filed October 13, 2021 has been entered.  Claims 1, 2, 5, and 8 are currently amended.  Claim 9 has been canceled.  Claim 10 remains withdrawn from further consideration.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The amendment to claim 2 replaced “fine denier” with “micro deniers”.  However, the newly added “micro deniers” is not described in the specification in such a way as to reasonably convey possession of the claimed invention. Neither the specification nor the arguments establish that “fine denier” and “micro deniers” are synonyms.  The argument states 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 5, the claim recites “wherein the nylon fiber debris are performed the dehydrating step and then are squeezed so as to from the nylon films”. The limiting effect of the recitation remains unclear due to “performed the dehydrating step”.  It is not clear whether this is a grammatical issue that intends to convey that the nylon fiber debris are dehydrated in the dehydrating step (e.g. wherein the nylon fiber debris are dehydrated in the dehydrated step and then are squeezed so as to form the nylon films) or whether something else that remains unclear is intended.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Nishito et al. (JP 3210220) in view of Tam et al. (US 2002/0056178), Chen et al. (US 2017/0037542) and Saraf (US 5,487,856).
Regarding claims 1 and 8, Nishito et al. teach a manufacturing method of recycling polyamide fiber, comprising: providing a polyamide fiber waste/scrap, wherein the polyamide fiber waste/scrap is an oiled fiber waste/scrap (paragraphs [0001] and [0003]-[0007]); performing a cutting step, wherein the fiber waste is cut so as to form a plurality of fiber debris (paragraphs [0001], [0007], [0011] and [0023]); performing a washing step, wherein the fiber debris are washed so as to reduce an oil content of the nylon fiber debris to 0.2 wt% or less (paragraphs [0007], [0016] and [0023]); performing a dehydrating and squeezing step, wherein moisture of the fiber debris is removed so as to form a plurality of films and a moisture content of the films is less than or equal to 5 wt% (paragraphs [0007], [0009], [0012], [0013] – squeezed with rollers; [0017], [0023], [0027] and [0028] – reduced thickness fibers formed by squeezing read on the claimed films; less than 5 wt% encompasses the slightly narrower less than 4 wt% and renders the limitation prima facie obvious); performing a melting and granulating step, wherein the films are melted and granulated so as to form a plurality of recycling particles (paragraphs [0001], [0003], [0007], [0014], [0023], [0029] and [0030]); and performing a melting 
Nishito et al. teach the oiled fiber waste material is a polyamide, but do not teach the polyamide is nylon 6 (polycaproamide) or nylon 66 (polyhexamethyleneadipamide).  However, Tam et al. teach an analogous method wherein the oiled polyamide fiber material is nylon 6 or nylon 66 (Abstract; paragraphs [0005], [0019]-[0023], [0041] and [0112]).
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Nishito et al. and Tam et al. and to have utilized either nylon 6 or nylon 66 as the polyamide in the method of Nishito et al., as suggested by Tam et al., for the purpose, as suggested by the references, of recycling commercially known oiled polyamide fiber compositions.  Nishito et al. teach recycling the genus of oiled polyamide fibers.  Tam et al. teach that known and available oiled polyamide fibers include oiled nylon 6 and oiled nylon 66 fibers. The selection of known and available oiled polyamide fiber species, such as nylon 6 or nylon 66, from within the genus set forth by Nishito et al. is understood to be prima facie obvious absent a showing of new or unexpected results. One having ordinary skill in the art would have been motivated to recycle the materials of Tam et al. in the method of Nishito et al. in order to recover a range of polyamide scrap/waste material for subsequent reuse.   
Nishito et al. do not teach melting and spinning the recycled nylon fiber as claimed.  However, Chen et al. teach and suggest an analogous method of taking the recycled nylon fiber wherein the melting and spinning step comprises: performing a melting step, wherein the recycling nylon particles are melted so as to form a spun liquid (Abstract; Figure 1 (120); Figure 5 paragraphs [0018]-[0020]); performing a fiber spitting/spinning step, wherein the spun liquid is passed through a spinneret plate so as to form a plurality of nascent fibers (Abstract; Figure 1 (130); Figure 5 paragraphs [0021]); performing a cooling step, wherein the nascent fibers are 
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Nishito et al. with Chen and Saraf and to have utilized the melting and spinning methods of suggested by Chen and Saraf as the melting and spinning method of Nishito et al., for the purpose, as suggested by Chen, of producing a hollow nylon fiber having reduced weight and desired thermal insulation and strength properties (paragraphs [0003], [0006] and [0007]) in an art recognized suitable manner.  Nishito and Chen are silent as to an appropriate relative humidity for use during cooling.  Saraf provides additional specificity as to a suitable relative humidity for cooling in the analogous art.  One having ordinary skill in the art would have found it prima facie obvious to have selected the relative humidity disclosed by Saraf for use in the cooling step 
As to claim 2, the combination is understood to reasonably suggest and render prima facie obvious recycling nylon 6 and nylon 66 fibers of all types, including the types claimed. The fibers are understood to have the required dullness (see section 112b rejection) and the fibers are reasonably understood to have a color and are reasonably understood to have the same structure as cloth waste.  
As to claim 3, Nishito et al. teach the size of the fiber debris ranges from 5 to 20 mm.  As such, Nishito et al. disclose an upper limit of 2 cm.  However, in context, 2 cm is understood to be close enough to 3 cm to render it prima facie obvious since one having ordinary skill in the art would expect them to have substantially the same properties absent a showing of new or unexpected results (see MPEP 2144.05 I).  
As to claim 4, Nishito et al. teach the washing step is for at least 1 minute (paragraph [0031] and that the washing is performed for a required period of time to achieve the required reduction in oil content (paragraphs [0007], [0008] and [0013]). The washing time of Nishito et al. encompasses the time claimed and renders it prima facie obvious.  Further, one having ordinary skill in the art would have readily determined the washing time required to reduce the oil content on the fiber as a routine expedient.  Nishito et al. suggest the washing time is a result effective variable for controlling the remaining oil content.  Optimization of such a variable is prima facie obvious.  
As to claim 5, Nishito et al. teach dehydrating to less than 20 wt% (paragraphs [0009], [0012] and [0013]) and squeezing to form the flattened fibers/films (paragraphs [0009], [0012], [0013], [0023] and [0028]).  Nishito et al. disclose an initial dehydrating to less than 20 wt% prior to reducing the moisture content to less than 5 wt% with the rollers.  Less than 20 wt% is understood to render less than 10 wt% prima facie obvious as an intermediate step.  This is further true when one considers that at the end of the dehydrating and squeezing steps the .

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Nishito et al. (JP 3210220) in view of Tam et al. (US 2002/0056178), Chen et al. (US 2017/0037542) and Saraf (US 5,487,856), as applied to claims 1-5 and 8 above, and further in view of Raab et al. (US 4,143,001) Note: this is an alternative rejection of claim 3.
As to claim 3, the combination teaches and suggests the method set forth above.  Alternatively, Nishito et al. do not teach the length/size of the fiber debris is within the claimed range.  However, Raab et al. teach an analogous method for reclaiming/recycling polymeric waste material wherein the waste is cut to sizes ranging from 15 to 40 mm (1.5 to 4.0 cm; col. 2, lines 22-27; col. 2, lines 55-59).
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Nishito et al. and Raab et al. and to have utilized fiber debris having values within the claimed range (e.g. 3 to 4 cm) in the method of Nishito et al., as suggested by Raab et al., for the purpose, as suggested by Raab et al. of facilitating the use of entangled masses of fibers in the recycling process (col. 2, lines 55-59).
 
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Nishito et al. (JP 3210220) in view of Tam et al. (US 2002/0056178), Chen et al. (US 2017/0037542) and Saraf (US 5,487,856), as applied to claims 1-5 and 8 above, and further in view of either one of Weng (CN 103938285) or Yoshioka et al. (US 2017/0311651).
As to claim 6, the combination teaches the method set forth above.  Nishito et al. do not teach drying the nylon particles (i.e. drying them after they are in pellet form but prior to spinning the nylon into fibers).  However, Weng teaches an analogous method of spinning nylon into 
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Nishito et al. and Weng and to have dried the nylon pellets to a value within the claimed range in the method of Nishito et al., as suggested by Weng, for the purpose, as suggested by Weng of preparing the nylon into a form that is known in the art to be suited for extrusion/spinning nylon. Alternatively, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Nishito et al. and Yoshioka et al. and to have dried the nylon pellets to a value within the claimed range in the method of Nishito et al., as suggested by Yoshioka et al., for the purpose, as suggested by Yoshioka et al. of preparing the nylon into a form that is known in the art to be suited for extrusion/spinning nylon into fibers/filaments.
As to claim 7, Weng discloses the drying takes place from 110-120°C for 6-8 hours (paragraph [0013]).  One having ordinary skill in the art would have found it prima facie obvious to have determined other combinations of temperature and time that would also yield moisture contents within the claimed range/range disclosed by Weng.  It is noted that reducing the time of Weng would require additional time to achieve the desired effect (i.e. when moving toward the temperature range of the claim one would also be moving toward the time range in the claim) Where the general conditions of a claim are disclosed, it is not inventive to discover the optimum or workable ranges by routine experimentation (see MPEP 2144.05 II A). Alternatively, Yoshioka et al. suggest drying the nylon by ordinary methods.  It is submitted that one having ordinary skill in the art would have readily determined appropriate drying conditions (i.e. temperatures and times) needed to dry the nylon to a desired value as a routine expedient absent a showing of new or unexpected result.     
Response to Arguments
	Applicant’s arguments filed October 13, 2021 have been fully considered.  The amendment to claims 2 and 8 has overcome the previous 112b rejection. However, the amendment to claim 5 has not overcome the rejection for the reasons set forth above and the amendment to claim 2 has necessitated a new matter rejection.  As to the newly added wind speed, relative humidity and draw ratio limitations, the Chen reference teaches the claimed wind speed and draw ratio as set forth above in the rejection.  Further, the newly applied Saraf reference analogously teaches utilizing a relative humidity that is within the claimed range. As to the argument that the claimed method achieves an unexpected benefit, this argument is not persuasive.  The new combination teaches and suggests the same claimed method steps and performs them on the same claimed material.  It follows from a technical and rational basis that the same claimed effects and physical properties would be realized.  The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  Further, the claims are not commensurate in scope with the assertion of an unexpected benefit/result as the examples do not demonstrate unexpectedly improved performance over the claimed ranges and with the claimed materials. The examiner submits the claims would need to be further amended to overcome the rejection.      

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Chen et al. (US 2016/0176094) disclose an analogous method with cooling gas velocities, humidity levels and draw ratios within or which overlap the claimed ranges.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeff Wollschlager whose telephone number is (571)272-8937. The examiner can normally be reached M-F 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 



/JEFFREY M WOLLSCHLAGER/Primary Examiner, Art Unit 1742